Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-3, 5-20, and 22-26 are pending in this application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-20, and 22-26 have been considered but are moot because the new ground of rejection does not rely on the combinations of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1-3, 5-6, 8-16, and 19-20, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Dyer (US 10,002,526, hereinafter Dyer) and in view of Maksumov (US 2016/0127514, hereinafter Maksumov) and in view of Chin (US 2016/0241999, hereinafter Chin) and in view of Cutrignelli (US 2018/0129924, hereinafter Cutrignelli).
With respect to claim 1, Dyer discloses A method for connecting devices, comprising: 
establishing a connection with an Internet of Things (IoT) device (Col. 2, lines 14-22, a system includes a communication module and an IoT platform. The communication module is adapted to: be communicatively coupled to an appliance 
receiving a signal from the IoT device (col. 22, lines 54-61, Additionally, some of these types of components produce output data or signals indicative of operational status.); 
processing the signal according to the one or more data adapters (col. 2, lines 55-60, In some embodiments, when the determining of the identity of the appliance; the appliance data is parsed using a rule stored in a data store to locate a desired data relative to a known location in the appliance data; and the desired data is translated according to a schema specified by the rule.); and 
transmitting the processed signal to a corresponding application or an operating system to execute corresponding operations associated with the one or more service contents (col. 2, lines 22-28 transmit appliance data based on the appliance message through the network, receive appliance-specific data that depends on an identity of the appliance through the network, generate appliance commands based on the appliance-specific data, and control the function of the appliance by transmitting the appliance commands through the communication subsystem to the components of the appliance).  
However, Dyer does not clearly disclose selecting one or more data adapters corresponding to the IoT device, wherein the one or more data adapters are selected based in part on a signal type of the signal received from the IoT device, wherein the signal type of the signal received from the IoT device is determined based at least in part on an access connectivity module associated with the IoT device.

	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Dyer with selecting one or more data adapters corresponding to the IoT device, wherein the one or more data adapters are selected based in part on a signal type of the signal received from the IoT device, wherein the signal type of the signal received from the IoT device is determined based at least in part on an access connectivity module associated with the IoT device as disclosed in Maksumov in order to select which protocol adapter to use.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to create a more efficient system by allowing different types of devices with different types of communication protocols to be utilized.

	In the same field of endeavor, Chin discloses in [0014], a wireless communication conversion unit to be used in the cross-platform perimeter access control system and method adopts a first wireless system on chip (SoC) or a first micro-controller unit (MCU) to control an activation or power on/off of a second wireless system on chip (SoC), thereby achieving compatibility among different wireless communication technologies used in the same cross-platform perimeter access control system.  The first wireless communication platform is different from the second wireless communication platform, and are selected from the group consisting of WIFI, BLE, Bluetooth, 3G, 4G, NFC, RFID, GSM, ANT, LTE, UWB, and Zigbee.  [0057] discloses an application is to provide a method for an end user to turn on the RFID-to-Bluetooth selective adapter in a contactless manner while the end user is using an app communicating with the RFID-to-Bluetooth selective adapter, so as to allow a seamless transition between various tasks for the RFID-to-Bluetooth selective adapter, which is equivalent as an IoT device, or an example of an IoT device.  Dyer, Maksumov, and Chin are analogous art because they disclose device communication.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Dyer and Maksumov with wherein the one or more data adapters correspond to the one or more service context involving the IoT device as disclosed in Chin in order to select which protocol adapter to use.  
	However, Maksumov, Dyer, and Chin do not clearly disclose wherein the processing of the signal according to the one or more data adapters comprises: obtaining status parameters of the signal from the one or more data adapters; and determining validity information of the status parameters based at least in part on determining whether respective status values of the one or more status parameters are status values that are required by the one or more service contexts.  
	In the same field of endeavor, Cutrignelli discloses in [0007], the RFID transponder comprises a state machine circuit to determine whether the value of the status signal or a parameter represented by the status signal lies outside a range of operation. The range of operation is defined by at least one reference value. The state machine circuit is further configured to indicate the reading device that the value of the status signal or the parameter lies outside the range of operation if the value of the status signal or the parameter lies outside the range of operation.  [0050] discloses a more detailed example that depends on the parameter measured by an internal sensor of the RFID transponder which may for example be a physical quantity, for example a temperature, a pressure, a humidity, a voltage, a current and so forth.  For example, the comparing unit CU may compare the value of the status signal to a predefined first reference value. The comparing unit CU then determines whether the value of the status signal lies within or outside a range of operation defined for example by the first reference value. If the value of the status signal is smaller than the first reference value, 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Dyer, Maksumov, and Chin’s RFID communicator with wherein the processing of the signal according to the one or more data adapters comprises: obtaining status parameters of the signal from the one or more data adapters; and determining validity information of the status parameters based at least in part on determining whether respective status values of the one or more status parameters are status values that are required by the one or more service contexts as disclosed in Cutrignelli in order to determine if the values of the status signal is out of range.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to create a more efficient system by determining if the status signal lies in the range of operation.
With respect to claim 2, Dyer discloses IoT device (col. 2, lines 50-60, In some embodiments, after the step of determining the identity of the appliance and before the step of transmitting the appliance-specific data; the IoT platform lists the communication module as an unclaimed device with restricted operation capabilities; the IoT platform receives (from a user device) information identifying the communication module; and the IoT platform delists the communication module as the unclaimed device. In some embodiments, when the determining of the identity of the appliance; the appliance data 
In addition, Maksumov discloses selecting at least one data adapter corresponding to the device via a first interface ([0025]-[0028], gateway 200 is shown to include a plurality of protocol adapter modules 111 to communicate with the first device 142 in the first protocol, with the second device in the second protocol, etc.  The configuration table 103 may be used to select an appropriate protocol adapter from the protocol adapter modules 111 to process data conversion and communication with different remote devices.).
With respect to claim 3, Dyer discloses is obtaining corresponding signal from the one or more data adapters and registering the obtained signal (col. 9, lines 5-10 and lines 29-37, When the IoT device 102 is turned on, the appliance 106 and the communication module 108 are powered up and it begins the internal messaging through its data communication subsystem that initializes its various components.  If the device manager 114 confirms authorization, then it transmits (at 210) a "confirmation" message to the communication module 108, thereby authorizing, registering or verifying the communication module 108, or establishing a communication session with the communication module 108.).
With respect to claim 5, Dyer discloses determining the signal that needs to be converted into a recognizable format (col. 2, lines 35-65, the appliance message is transmitted by a controller of the appliance to a functional component of the appliance 
mapping the signal that needs to be converted according to the one or more data adapters to generate a recognizable signal (col. 2, lines 35-65, when the determining of the identity of the appliance; the appliance data is parsed using a rule stored in a data store to locate a desired data relative to a known location in the appliance data; and the desired data is translated according to a schema specified by the rule.).
With respect to claim 6, Dyer discloses determining one or more service agents based on the processed signal (col. 2, lines 35-40, the selected service end point receives (from a user device) a user device message for a selected function of the appliance); and 
executing operations based on service instruction information corresponding to the one or more service agents (col. 2, lines 35-65, the selected service end point generates a command message instructing the communication module to cause the appliance to perform the selected function; the selected service end point transmits (to the communication module) the command message; the communication module receives and generates a command based on the command message and the appliance-specific data; the communication module transmits (to the appliance) the command causing the appliance to perform the selected function; and the 
With respect to claim 8, Dyer discloses receiving a request for connecting with the IoT device (col. 2, lines 35-45, the IoT platform receives the appliance data; determines the identity of the appliance based on the appliance data; and transmits (to the communication module) the appliance-specific data based on the identity of the appliance.); and 
processing the request to establish the connection with the IoT device to obtain connection results (col. 2, lines 35-45, The device manager 114 confirms whether the communication module 108 is authorized to communicate with the IoT platform 104, e.g., by traversing through a data store to find a match with the communication module identity data. If the device manager 114 confirms authorization, then it transmits (at 210) a "confirmation" message to the communication module 108, thereby authorizing, registering or verifying the communication module 108, or establishing a communication session with the communication module 108.).

With respect to claim 9, Dyer discloses is obtaining device information of the IoT device from the connection results to verify the IoT device based on the device information; and 
in response to the IoT device being verified, adding the IoT device to a device list (col. 2, lines 35-45, The device manager 114 confirms whether the communication 
With respect to claim 10, Dyer discloses wherein the obtaining of the device information of the IoT device from the connection results comprises: obtaining frame types from data frames corresponding to the connection results; and obtaining the device information of the IoT device based on the frame types (col. 10, lines 10-25 the communication module 108 intercepts (at 212) at least one of the appliance messages, generates and encrypts (at 214) the appliance data based on the intercepted appliance message(s) (or at least one frame of data extracted from the intercepted appliance message(s)), and transmits (at 216) the network communication packet containing the appliance data to the device manager 114.).
With respect to claim 11, Dyer discloses displaying information of the IoT device at a user interface configured to allow a user to choose a specific IoT device to establish a connection with (col. 8, lines 3-20, The user devices 112 generally represent any appropriate computerized devices (e.g., desktop computers, notebook computers, tablet computers, digital assistants, smart phones, smart watches, etc.) that the owners or operators of the IoT devices 102 can use to communicate with the IoT platform 104 
With respect to claim 12, Dyer discloses wherein the connection with the IoT device is determined based on access mode of a connection module, wherein the connection module comprises a Bluetooth module or a Wi-Fi module, and the access mode comprises a serial peripheral interface (SPI) mode or a serial port communication mode (col. 23, lines 45-55, The network interface 420 generally represents any appropriate networking device, such as a network adapter, wired/wireless adapter, etc. for communicating through the Internet or with other WAN or LAN devices or computing devices. The data bus 422 generally represents any appropriate communication hardware, such as one or more parallel or serial data buses and/or signal wires (e.g., such as those described above for the data communication subsystem 410), for communicatively connecting the other components 414-420 either in a single unit or in a distributed manner on one or more PCB).
With respect to claim 13, Dyer discloses obtaining the signal from the one or more data adapters; and 
unregistering the signal (col. 2, lines 47-57, In some embodiments, after the step of determining the identity of the appliance and before the step of transmitting the 
With respect to claim 14, Dyer discloses wherein the one or more data adapters comprise one or more dynamic libraries (col. 15, lines 53-60 In some embodiments, the identifying information is received from the user or the user device 112 through a web-based registration form (e.g., hosted by the device manager 114) or a user device application. In some embodiments, the device manager 114 then maintains the received identification information in its data store, e.g., as a dynamically defined mapping of IoT devices 102 to users, customers, and/or user devices 112.).
With respect to claim 15, Dyer discloses wherein the one or more service agents are configured for detecting and executing services of an application, the application corresponding to the one or more service agents (col. 15, lines 44-50, The appliance-specific data generally includes the device type identifier, filtering or polling instructions or data, command codes/data, executable program instructions, and/or other types of data or instructions (for the specific type of appliance that the appliance 106 has been determined to be) that are used by the communication module 108 to control the appliance 106 (i.e., its components) as a fully functional IoT device.).
With respect to claim 16, Dyer discloses wherein the service instruction information comprises service identifying information and service operation information, the service identifying information used to determine data to be acquired, and the service operation information used to determine operations to be executed (col. 15, lines 44-50, The appliance-specific data generally includes the device type identifier, filtering or polling instructions or data, command codes/data, executable program instructions, and/or other types of data or instructions (for the specific type of appliance that the appliance 106 has been determined to be) that are used by the communication module 108 to control the appliance 106 (i.e., its components) as a fully functional IoT device.).  
In addition, Cutrignelli discloses in wherein the one or more service agents comprise a required signal ([0048]-[0050], RFID transponder with NFC module contains a monitored unit with an internal sensors that generates a status signal) service instruction information ([0049] RFID monitored unit measures a parameter with internal sensor), and service conditions ([0050] compare the value of the status signal to a predefined first reference value to determine if it is outside the range of operation of within the range of operation), and the one or more service agents are configured to, upon receiving the signal and determining that the service conditions have been met ([0050] compare the value of the status signal to a predefined first reference value to determine if it is outside the range of operation of within the range of operation.  [0054], If the value of the status signal lies within the range of operation, the state machine circuit STM may for example enable a regular communication between the reading 
With respect to claim 24, Dyer discloses wherein the one or more processors are further configured to: display information of the IoT device at a user interface configured to allow a user to choose a specific IoT device to establish a connection with (col. 8, lines 3-20, The user devices 112 generally represent any appropriate computerized devices that the owners or operators of the IoT devices 102 can use to communicate with the IoT platform 104 and/or the IoT devices 102. With an application (e.g., program, user interface, web application/applet, etc.) operating on the user device 112, the user is able to monitor and/or control the user's IoT devices 102 after they have been identified and the corresponding communication device 108 has received the capability to control the operation of the appliance 106 as a fully functional IoT device.).
With respect to claims 19-20, 22-23 and 25-26, they are of similar claims to claims 1-3, 5-6, 8-16 and therefore are rejected for the same reasons above.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dyer and in view of Maksumov and in view of Chin and in view of Cutrignelli and in view of Dong (US 2016/0036764, hereinafter Dong).
With respect to claim 7, Dyer, Maksumov, Chin, and Cutrignelli do not clearly disclose searching for available IoT devices; receiving search results including 
In the same field of endeavor, Dong discloses in the abstract, an IoT Device Name Service (IDNS) can be in charge of how the device name is generated from the location and other context information; updated due to the location change or context variation; and discovered. The IoT Devices can be routed by their names using a Name Routing Protocol (NRP). With the name scheme and NRP, the IoT Devices do not need to implement the full protocol stack to enable the direct communication between them.  Dyer, Maksumov, Chin, and Cutrignelli and Dong are analogous art because they disclose communicating with devices.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Dyer, Maksumov, Chin, and Cutrignelli with searching for available IoT devices; receiving search results including the IoT device; and establishing respective connections with one or more IoT devices in the search results to obtain connection results as disclosed in Dong in order to search for more IoT devices.  It would have been obvious to one of ordinary skill in the art to incorporate the teachings with each other in order to create a more efficient system by being able to utilize a name service to discover other available devices.  
Conclusion
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HO T SHIU/Examiner, Art Unit 2457                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2457